IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





AP-75,363


MAX ALEXANDER SOFFAR, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL
FROM CAUSE NO. 319724 IN THE 232ND DISTRICT COURT
HARRIS COUNTY



 Keasler, J., filed a concurring opinion in which Hervey, J., joined. 

CONCURRING OPINION	I join the Court's opinion with the exception of point of error twenty-seven.
Consistent with my dissenting opinion to the Court's decision to improvidently grant
rehearing in Thompson v. State, I would hold that there was no error under Maine v.
Moulton. (1)  I further urge the majority of the Court to reconsider its understanding of this case
and other Supreme Court precedent.   
 
DATE DELIVERED: November 18, 2009
DO NOT PUBLISH							
1.   93 S.W.3d 269, 276 (Tex. Crim. App. 2003) (Keasler, J., dissenting on reh'g); see
also Soffar, 368 F.3d at 487 (Garza J., dissenting) ("As Soffar made no incriminating
statements regarding his murder charge during the interrogation [by Bockel], Moulton, by
its own terms, is inapplicable).